Opinion filed August 2,
2012
 
                                                                       In The
 
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00177-CR
                                                    __________
 
                             JOSEPH
MARK CHARLES, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 238th District Court
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CR37407
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            On July
5, 2012, Joseph Mark Charles filed in this court a pro se “appeal under Chapter
64” of the Texas Code of Criminal Procedure “requesting a post-conviction DNA
testing.”  Tex. Code Crim. Proc. Ann.
ch. 64 (West Supp. 2011).  By letter, the clerk of this court informed the
parties that it did not appear that this court has jurisdiction in this
matter.  We requested that appellant respond in writing on or before July 20,
2012, and show grounds to continue this appeal.  Appellant has not responded.  
Although
appellant uses the term “appeal,” he does not appeal from any order of the
trial court; instead, he requests that this court grant his motion for DNA
testing.  Pursuant to Article 64.01(a-1), “A convicted person may submit
to the convicting court a motion for forensic DNA testing of evidence
containing biological material.”  Appellant’s request, therefore, should have
been filed in the district court.  This court has no jurisdiction to grant
appellant’s motion.  
Accordingly,
this appeal is dismissed for want of jurisdiction. 
 

                                                                                                PER
CURIAM
 
August 2, 2012
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.